Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Friedman, J.), imposed December 4, 1995, on the ground that the sentence is excessive.
Ordered that the sentence is affirmed. No opinion.
Insofar as the appellant’s brief purports to raise issues concerning a judgment of conviction rendered under Kings County Indictment No. 7205/95, those arguments have not been considered, as no appeal was taken from that judgment. Mangano, P. J., Santucci, S. Miller, Florio and Luciano, JJ., concur.